Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elia T. Watkins seeks to appeal the district court’s order warning him that his complaint is subject to dismissal without *125prejudice. We dismiss the appeal for lack of jurisdiction because the order Watkins seeks to appeal is neither final nor otherwise appealable. See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949); Catlin v. United States, 324 U.S. 229, 233-34, 65 S.Ct. 631, 89 L.Ed. 911 (1945).
Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED